I N     T H E             C O U R T O F A P P E A L S
                                                                                    A T      K N O X V I L L E
                                                                                                                                                                          FILED
                                                                                                                                                                     January 13, 1999

                                                                                                                                                                    Cecil Crowson, Jr.
                                                                                                                                                                    Appellate C ourt
                                                                                                                                                                        Clerk

D R .        E L E N O R A            W O O D S ,                                               )               H A M I L T O N              C H A N C E R Y
                                                                                                )               C . A . N O .                0 3 A 0 1 - 9 8 0 3 - C H - 0 0 0 8 5
                                                                                                )
                            P l a i n t i f f - A p p e l l a n t                               )
                                                                                                )
                                                                                                )
                                                                                                )
v s .                                                                                           )
                                                                                                )               H O N . H O W E L L                N .       P E O P L E S
                                                                                                )               C H A N C E L L O R
                                                                                                )
H   E   R   M A N   W       A L L D O R F & C O             M   P   A N Y ,                     )
I   N   C   . , a   n       d C . H S I U N G               C   H   E N A N D                   )
L   A   N   A C H   E       N , i n d i v i d u a           l   l   y a n d                     )
d   /   b   / a H   I       G H W A Y 5 8 C O M             M   O   N S ,                       )         A F F I R M E D              I N     P A R T
                                                                                                )         R E V E R S E D              I N     P A R T
                              D e f e n d a n t s - A p p e l l e e s                           )         R E M A N D E D



C A T H E R I N E               M .     W H I T E ,         C h a t t a n o o g a ,                       f o r        A p p e l l a n t .


J E N N I F E R H . L A W R E N C E , E R I C J . O L I V E R , L a w r e n c e , L a w r e n c e &                                                                              G e r b i t z ,
P L L C , C h a t t a n o o g a , f o r A p p e l l e e s C . H s i u n g C h e n a n d L a n a                                                                                  C h e n .


J A M E S R . B U C K N E R , M A R C I A E A S O N , M i l l e r                                                             &    M a r t i n ,         L L P ,   C h a t t a n o o g a ,
f o r A p p e l l e e H e r m a n W a l l d o r f & C o .



                                                                                O         P     I     N     I      O      N


                                                                                                                                                             M c M u r r a y ,         J .


               T h i s          a c t i o n ,         b r o u g h t                 u n d e r             t h e        T e n n e s s e e            H u m a n        R i g h t s         A c t ,

T . C . A .             §     4 - 2 1 - 1 0 1         e t           s e q . ,             i s       o n e         f o r           a l l e g e d     r a c i a l          a n d       s e x u a l

d i s c r i m i n a t i o n .                   T h e           p l a i n t i f f ,                   D r .        E l e n o r a             W o o d s ,       s u e d     C .       H s i u n g
C h e n     a n d         L a n a            C h e n ,             o w n e r s               o f      a n     o f f i c e                c o m p l e x         i n          C h a t t a n o o g a ,              a n d

H e r m a n        W a l l d o r f                   &      C o m p a n y ,                   t h e         C h e n s '               l e a s i n g          a g e n t ,          a l l e g i n g              t h a t

t h e     d e f e n d a n t s                      f a i l e d             t o         n e g o t i a t e                  a      c o m m e r c i a l                l e a s e           a g r e e m e n t          i n

g o o d     f a i t h             b e c a u s e                   o f          h e r         r a c e         a n d / o r                g e n d e r .               T h e       p l a i n t i f f              a l s o

b r o u g h t         a          c l a i m                o f       f r a u d u l e n t                      i n d u c e m e n t                    a g a i n s t              t h e       d e f e n d a n t s

C h e n .           T h e         c a s e                w a s      t r i e d                b e f o r e            a         j u r y ,          w h i c h          r e t u r n e d           a          v e r d i c t

f o r     t h e       d e f e n d a n t s .                               T h e         t r i a l            c o u r t                a w a r d e d      t h e          d e f e n d a n t s                  t h e i r

c o s t s     f o r          c o u r t                   r e p o r t e r ' s                   f e e s         i n            t h e       t o t a l      a m o u n t              o f      $ 7 , 2 8 8 . 7 6 ,

u n d e r     R u l e            6 8         o f         t h e          T e n n e s s e e               R u l e s               o f      C i v i l      P r o c e d u r e .                       T h e      c o u r t

a l s o a w a r d e d t h e d e f e n d a n t s d i s c r e t i o n a r y c o s t s t o t a l l i n g $ 2 , 7 5 2 . 7 5

u n d e r         R u l e              5 4         o f           t h e           T e n n e s s e e                      R u l e s          o f       C i v i l              P r o c e d u r e .                  T h e

p l a i n t i f f                a p p e a l s .                         W e       r e v e r s e               t h e            t r i a l           c o u r t ' s             a w a r d            o f       c o u r t

r e p o r t e r ' s                   f e e s            u n d e r             T . R . C i v . P .                      6 8 ,          a n d      a f f i r m           t h e          r e m a i n d e r           o f

t h e     c o u r t ' s                j u d g m e n t .



            T h e         p l a i n t i f f                       r a i s e s                t h e      f o l l o w i n g                      i s s u e s          f o r       o u r      r e v i e w :


            1 .              W h e t h e r t h e r e                                   i s         m a t e r i a l               e v i d e n c e              t o       s u p p o r t              t h e
                             v e r d i c t .

            2 .              W h e t h e r                        t h e   c h a n c e l l o r  p r o p e r l y                                                e x e r c i s e d                    h i s
                             f u n c t i o n                      a s t h e t h i r t e e n t h j u r o r .

            3 .              W h e t h e r t h e j u r y p o o l w a s                                                            i m p e r m i s s a b l y                     d e f i c i e n t
                             i n p o t e n t i a l b l a c k j u r o r s .

            4 .              W h e t h e r      t h e   c o u r t     e r r e d    i n      p e r m i t t i n g t h e
                             d e f e n d a n t s t o p e r e m p t o r i l y c h a l l e n g e a p o t e n t i a l
                             b l a c k f e m a l e j u r o r , r e m o v i n g h e r f r o m t h e v e n i r e .

            5 .              W    h    e t h e r t h e c o                           u r      t e r r e         d    i n              p e r m i t t i n g c o u n s e l f o r
                             t    h    e C h e n s t o e                           n g       a g e i n            " r u n           a w a y c r o s s - e x a m i n a t i o n "
                             b    e    y o n d     t h e  s c                         o p      e  o f            R u l e          s       6 0 2    a n d  6 1 1    o f    t h e
                             T    e    n n e s s e e R u l e                       s         o f E v i         d e n c e            .


                                                                                                               2
               6 .             W h e t h e r t h e c o u r t e r r e d i n f a i l i n g t o g i v e j u r y
                               i n s t r u c t i o n s r e q u e s t e d b y p l a i n t i f f r e g a r d i n g h e r
                               d i s c r i m i n a t i o n c l a i m s .

               7 .             W h e t h e r t h e c o u r t e r r e d                                           i n         g r a n t i n g               t h e     d e f e n d a n t s '
                               m o t i o n f o r c o s t s .


               D e f e n d a n t                   H e r m a n             W a l l d o r f                   &          C o m p a n y               r a i s e s           t h e       f o l l o w i n g

a d d i t i o n a l                  i s s u e :


               8 .             W h e t h e r t h e c o u r t e r r e d i n f a i l i n g t o g r a n t d e f e n -
                               d a n t ' s m o t i o n t o d i s m i s s f o r f a i l u r e t o s t a t e a
                               c l a i m u n d e r t h e T e n n e s s e e H u m a n R i g h t s A c t .


               T h e          r e l e v a n t                  f a c t s           a r e         a s              f o l l o w s .                     T h e          p l a i n t i f f              i s       a n

A f r i c a n - A m e r i c a n                        f e m a l e         d e n t i s t .                       O n         M a y      1 4 , 1 9 9 3 , p l a i n t i f f                       s i g n e d

a     t h i r t y - s i x                    m o n t h          l e a s e             f o r       a n             o f f i c e              s u i t e           i n      t h e       c o m p l e x             a t

i s s u e .                 T h e        l e a s e             w a s       n e g o t i a t e d                         b y           C i n d i       D o l b e r r y ,              t h e       C h e n s '

l e a s i n g              a g e n t         a t    t h a t         t i m e .                D u r i n g               t h e         n e g o t i a t i o n ,             p l a i n t i f f                t o l d

D o l b e r r y               t h a t          s h e          w a n t e d             o n l y           a         o n e - y e a r                 l e a s e          b e c a u s e           s h e          w a s

c o n c e r n e d              t h a t         h e r          b u s i n e s s            m i g h t               g r o w         t o      t h e       p o i n t         w h e r e      s h e         w o u l d

n e e d        m o r e         o f f i c e             s p a c e .                P l a i n t i f f                    a l s o           a d v i s e d             D o l b e r r y          t h a t         t h e

o f f i c e          s p a c e          w o u l d             h a v e       t o        b e      r e n o v a t e d                      a n d       n e w       p l u m b i n g         i n s t a l l e d

s o        s h e       c o u l d         u s e          i t       a s      a       d e n t a l               o f f i c e .                      D o l b e r r y          t o l d       p l a i n t i f f

t h a t            M r .           C h e n         w o u l d             p a y           f o r              b o t h              t h e           r e n o v a t i o n              " b u i l d - o u t "

e x p e n s e s              a n d      t h e       p l u m b i n g ,                 b u t      t h a t               s i n c e          h e      c o u l d         n o t      r e c o u p          t h e s e

e x p e n s e s              i n       o n e        y e a r ,           s h e         w o u l d             h a v e            t o       s i g n       a       t h r e e - y e a r            l e a s e .



               T h e         p l a i n t i f f                t h e n          i n q u i r e d               w h e t h e r                s h e      w o u l d         b e      a b l e       t o         m o v e

t o    a       l a r g e r            o f f i c e             s p a c e         i n      t h e         s a m e               c o m p l e x           d u r i n g         t h e      t h r e e - y e a r



                                                                                                            3
p e r i o d            i f          s h e      o u t g r e w              h e r        i n i t i a l             s p a c e .                 D o l b e r r y                     a n s w e r e d          i n      t h e

a f f i r m a t i v e ,                       i n d i c a t i n g                 t h a t        p l a i n t i f f                       w o u l d          b e      a b l e          t o        n e g o t i a t e

f o r       a         b i g g e r                  s u i t e           d u r i n g            t h e          t h r e e           y e a r s                w i t h o u t               b r e a k i n g              h e r

l e a s e .                  P l a i n t i f f                 s i g n e d            t h e      t h r e e - y e a r                       l e a s e .               T h e          l e a s e           d i d      n o t

i n c l u d e            a         p r o v i s i o n              a d d r e s s i n g                  a     p o t e n t i a l                m o v e b y p l a i n t i f f                               d u r i n g

t h e     t e r m .                    T h e          r e n t          w a s       $ 6 2 5         p e r          m o n t h ,               w h i c h              M r .          C h e n        t e s t i f i e d

w a s     $ 6 0              l e s s          t h a n          w h a t         t h e      p r i o r              t e n a n t               h a d         p a i d           f o r       t h e          s u i t e .



                A p p a r e n t l y ,                         n e i t h e r              D o l b e r r y                     n o r           C h e n              r e a l i z e d                t h a t           t h e

p l a i n t i f f                   r e q u i r e d               s p e c i a l               d e n t a l             p l u m b i n g                    f o r       h e r          o f f i c e ,              w h i c h

c o s t         s u b s t a n t i a l l y                       m o r e         t o      i n s t a l l                t h a n            n o r m a l              p l u m b i n g .                   W h e n      t h e

p l u m b i n g                   b i l l          f o r      p l a i n t i f f ' s                   o f f i c e            c a m e          d u e ,             C h e n          r e f u s e d          t o      p a y

i t ,     t a k i n g                 t h e          p o s i t i o n              t h a t        h e          h a d      n o t             a g r e e d             t o       p r o v i d e              s p e c i a l

d e n t a l            p l u m b i n g .                       T h e       p l a i n t i f f                  l i k e w i s e                r e f u s e d                 t o      p a y        t h e         b i l l ,

c i t i n g             D o l b e r r y ' s                     a g r e e m e n t                t o          p a y          f o r          t h e          b u i l d - o u t ,                   i n c l u d i n g

p l u m b i n g .                          T h e           p l u m b i n g             c o n t r a c t o r                    s u e d          C h e n ,                 D o l b e r r y               a n d       t h e

p l a i n t i f f                   f o r          t h e       b i l l .



                I n           J a n u a r y                  1 9 9 4 ,          B r y a n t                G i l b r e a t h ,                     a n           e m p l o y e e                o f       H e r m a n

W a l d o r f                 &       C o m p a n y ,                  a s s u m e d             t h e            l e a s i n g                r e s p o n s i b i l i t y                             f o r       t h e

o f f i c e             c o m p l e x .                          I n       M a r c h            1 9 9 4 ,             t e n              m o n t h s              i n t o          h e r        l e a s e          a n d

e i g h t             m o n t h s             a f t e r           s h e         b e g a n          p a y i n g                r e n t ,             a n d          w h i l e          t h e           p l u m b i n g

l i t i g a t i o n                    w a s          s t i l l           e n s u i n g ,                  p l a i n t i f f                a p p r o a c h e d                     G i l b r e a t h              a n d
                                                                                                                                                                                            1
i n f o r m e d                    h i m           s h e        w a n t e d             t o        m o v e             t o           a       b i g g e r                 s p a c e .                    T h r o u g h


      1
        Apparently plaintiff was not required to pay rent for the first two months
because the office suite was not ready for her to move in during those months.

                                                                                                             4
G i l b r e a t h ,                C h e n          r e s p o n d e d                        t h a t      h e          d i d       n o t         w a n t         t o         n e g o t i a t e             a       m o v e

u n t i l         t h e           p l u m b i n g                 l i t i g a t i o n                     w a s          s e t t l e d .                   O n         M a r c h          2 9 ,         1 9 9 4 ,        a

j u d g m e n t             w a s          e n t e r e d                 a g a i n s t                 C h e n           f o r         t h e        a m o u n t                o f      t h e       p l u m b i n g

b i l l .



             O n      M a r c h             3 1 ,             1 9 9 4 ,             t h e      p l a i n t i f f                 c a l l e d G i l b r e a t h , a d v i s e d                                       h i m

t h a t           t h e            p l u m b i n g                      l i t i g a t i o n                       h a d            r e a c h e d                 a           r e s o l u t i o n ,                   a n d

r e i t e r a t e d                h e r          d e s i r e                 t o      m o v e         t o        a     l a r g e r              o f f i c e             s u i t e .              A c c o r d i n g

t o       t h e           p l a i n t i f f ,                         G i l b r e a t h                   t o l d              h e r         t h a t             s h e           w o u l d             h a v e         t o

r e i m b u r s e               C h e n         f o r           t h e          b u i l d - o u t                c o s t s ,            i n c l u d i n g t h e p l u m b i n g ,                                     a n d

a l s o       p a y         a       p e n a l t y                 o f          t h e          r e m a i n d e r                  o f       t h e       r e n t               u n d e r         h e r       t h r e e -

y e a r      a g r e e m e n t ,                    i n         o r d e r              t o      m o v e .              G i l b r e a t h              t e s t i f i e d                   t h a t        h e       t o l d

h e r      C h e n          r e q u i r e d                    h e r          t o       r e i m b u r s e                 h i m          f o r       t h e           b u i l d - o u t              c o s t s          h e

h a d       i n c u r r e d                w i t h              h e r               o f f i c e         s u i t e ,               b e c a u s e              s h e            h a d       b e e n          i n       t h e

s u i t e         l e s s          t h a n              a      y e a r              a n d      C h e n          h a d          n o t       b e e n           a b l e           t o       r e c o u p             t h e s e

e x p e n s e s             a s         p l a n n e d .                       G i l b r e a t h                 d e n i e d              t e l l i n g               t h e           p l a i n t i f f             t h a t

s h e      w o u l d            h a v e           t o         p a y       a          p e n a l t y           o f        a d d i t i o n a l                  r e n t .                 T h e      p l a i n t i f f

e x p r e s s e d                  h e r                d i s s a t i s f a c t i o n                                 w i t h            t h e         b u i l d - o u t                        r e c o u p m e n t

r e q u i r e m e n t ,                     a n d              a c c u s e d                   G i l b r e a t h                  a n d            C h e n             o f           d i s c r i m i n a t i n g

a g a i n s t             h e r .



             O n      A p r i l             5 ,             1 9 9 4 ,          t h e         p l a i n t i f f                 s e n t       G i l b r e a t h                  a n      o f f e r         l e t t e r

i n       w h i c h             s h e       o f f e r e d                     " $ 8 4 7           p e r         m o n t h              w i t h        a l l             e x i s t i n g             p l u m b i n g

i n t a c t "         f o r             t h e       l a r g e r                 o f f i c e            s u i t e .                 T h e         $ 8 4 7         f i g u r e             w a s         w h a t       s h e

u n d e r s t o o d                t h e          p r i o r             t e n a n t ,              D r .           C o w a r t            ( a l s o          a       d e n t i s t ) ,                 h a d       b e e n



                                                                                                                5
p a y i n g        i n      r e n t .              A c c o r d i n g                   t o      C h e n ' s         t e s t i m o n y ,                C o w a r t                 w a s       a c t u a l l y

p a y i n g         $ 8 7 1         p l u s         t a x e s           a n d            i n s u r a n c e .



             A c c o r d i n g               t o      a l l      o f         t h e           t e s t i m o n y ,              t h e      p a r t i e s                 c o u l d              n o t          r e a c h

a g r e e m e n t            o n       C h e n ' s             r e q u e s t                 t h a t          t h e        p l a i n t i f f                 r e i m b u r s e                     h i m           f o r

t h e       b u i l d - o u t                 c o s t s           i n                 o r d e r        t o          m o v e .                  O n         M a y             2 ,           1 9 9 4 ,               t h e

p l a i n t i f f           s e n t           G i l b r e a t h                   a      l e t t e r           w h i c h         s t a t e s               i n     r e l e v a n t                     p a r t :


             T   h i s         l e t t e r i s w r i t t e n t o c o n f i r m o u r                                                    t e l e p h           o n e     c o n        v e r     s   a   -
             t   i o n          o n A P R I L 1 4 , 1 9 9 4 .     Y o u , M r . G i                                                   l b r e a t           h s t       a t e        d t       h   a   t
             I       c a     n n o t m o v e t o S u i t e 1 0 4 u n l e s s I                                                              p a i d            M r .       C h      e n        t   h   e
             c   o s t           h e i n c u r r e d f o r t h e s u i t e I a m                                                          p r e s e        n t l y          l e      a s i     n   g   ,
             S   u i t      e 1 0 9 - A .       A s I s t a t e d i n o u r t e l e                                                    p h o n e            c o n v     e r s        a t i     o   n   ,
             M   r .       C h e n w a s o r d e r e d b y t h e c o u r t t o                                                          p a y t h            e e x       p e n        s e s        h   e
             i   n c u      r r e d f r o m t h e p l u m b i n g p u t i n O f                                                       f i c e S             u i t e         1 0      9 - A     .


             T h e          p l a i n t i f f ,                   c o n s i d e r i n g                         t h e          r e i m b u r s e m e n t                            r e q u i r e m e n t

u n r e a s o n a b l e ,                   r e f u s e d             t o             a g r e e        t o         i t .             C h e n ,          c o n c e r n e d                      w i t h             t h e

f a c t      t h a t        h e       h a d        p a i d        o v e r               $ 6 , 3 0 0          i n      b u i l d - o u t               e x p e n s e s ,                     i n c l u d i n g

s p e c i a l         p l u m b i n g ,                w h i c h            h e         h a d       n o t       r e c o u p e d            d u r i n g              t h e           p l a i n t i f f ' s

e i g h t        m o n t h s           o f         p a y i n g          r e n t ,                 w o u l d         n o t       a g r e e            t o         a l l o w             t h e           p l a i n -

t i f f ' s          m o v e          w i t h o u t              r e c o v e r i n g                        t h i s          e x p e n s e .                 C o n s e q u e n t l y ,                             t h e

p l a i n t i f f           s t a y e d             i n       h e r         o r i g i n a l             o f f i c e             s u i t e            f o r        t h e            r e m a i n d e r                 o f

h e r       l e a s e .              A l t h o u g h              C h e n                t e s t i f i e d                 t h a t       " a         l o t "           o f          p e o p l e                  w e r e

i n t e r e s t e d                i n ,       a n d          n e g o t i a t i n g                    o v e r ,             t h e       l a r g e r               s p a c e               w h i c h               t h e

p l a i n t i f f           h a d          w a n t e d ,          i t        r e m a i n e d                 v a c a n t        d u r i n g             t h e          d u r a t i o n                     o f     t h e

p l a i n t i f f ' s               l e a s e .




                                                                                                       6
            T h e              p l a i n t i f f            f i l e d          h e r      c o m p l a i n t                      a l l e g i n g                 u n l a w f u l      d i s c r i m i -

n a t i o n             a n d              f r a u d u l e n t             i n d u c e m e n t                         o n       M a r c h           1 7 ,          1 9 9 5 .             T h e    j u r y

r e t u r n e d                 a         v e r d i c t       i n          f a v o r             o f        d e f e n d a n t s                    o n           a l l      i s s u e s .          T h i s

a p p e a l         e n s u e d .


                                                                  A P P L I C A B I L I T Y                           O F      T H E      T H R A


            W e           f i r s t                a d d r e s s       H e r m a n               W a l l d o r f                  &       C o m p a n y ' s                a s s e r t i o n       t h a t

t h e     t r i a l                 c o u r t         e r r e d      i n       d e n y i n g                i t s            m o t i o n       t o             d i s m i s s      f o r      f a i l u r e

t o     s t a t e          a         c l a i m         b e c a u s e         t h e      T e n n e s s e e                       H u m a n          R i g h t s            A c t   ( T H R A )      d o e s

n o t       a p p l y                     t o       c o m m e r c i a l              r e a l               e s t a t e                 t r a n s a c t i o n s .                          T h e    T H R A

p r o v i d e s                i n         r e l e v a n t          p a r t       a s      f o l l o w s :


            4   -   2 1         - 6 0 1 .           D i s c r i m i n       a t o r y        H     o u s i n g P r a c t i c e s G e n e r a l l y . — ( a )
            I   t     i        s a d i             s c r i m i n a t       o r y p r        a      c t i c e f o r a n y p e r s o n b e c a u s e o f
            r   a   c e          , c o l           o r , c r e e d           , r e l       i      g i o n , s e x , h a n d i c a p , f a m i l i a l
            s   t   a t          u s o r             n a t i o n a l          o r i g i    n      , t o :

                      ( 1                   ) R e f u s e t o s e l l                         o        r    r e         n t       a f t e r          t h e m             a k i n g o f a
            b o n a f i                     d e o f f e r , o r t o r                      e f          u s e           t o      n e g o t i        a t e f o             r t h e s a l e
            o r r e n t                    a l o f , o r o t h e r w i s                    e          m a k e            u n   a v a i l a        b l e o r               d e n y , r e a l
            p r o p e r t                   y o r a h o u s i n g a c                      c o          m m o d         a t i    o n t o            a p e r s             o n ;

                      (               2    ) D        i s c r i m i n a t e a g a i n s                          t       a n y p e r s o             n    i n          t h e t e r m s ,
            c o n d i t               i    o n s     , o r p r i v i l e g e s o                                     f s a l e o r                    r e n t        a l o f r e a l
            p r o p e r               t    y o      r a h o u s i n g a c c o m m o                                  d a t i o n , o r              i n t h           e p r o v i s i o n
            o f s e r                 v    i c e     s o r f a c i l i t i e s i n                                    c o n n e c t i o n             t h e r        e w i t h ;

                      ( 3 ) R e f u s e t o r e c e i v e o r t r a n s m i t a b o n a f i d e o f f e r
            t o p u r c h a s e , r e n t o r l e a s e r e a l p r o p e r t y o r a h o u s i n g
            a c c o m m o d a t i o n f r o m a p e r s o n ;


T . C . A .         §          4 - 2 1 - 6 0 1             ( 1 9 9 8         r e p l . ) .



            I n           i t s             a r g u m e n t ,          t h e         d e f e n d a n t                        f o c u s e s              o n      t h e      d e f i n i t i o n       o f

" h o u s i n g                     a c c o m m o d a t i o n "                 f o u n d                  a t              T . C . A .        §           4 - 2 1 - 1 0 2 ( 1 1 ) .                 T h e


                                                                                                           7
d e f e n d a n t                c o r r e c t l y                  n o t e s             t h a t          a          c o m m e r c i a l              l e a s e             d o e s          n o t           f a l l

w i t h i n            t h i s         d e f i n i t i o n ,                      w h i c h         i n c l u d e s                  p r o p e r t y           " w h i c h              i s      u s e d            o r

o c c u p i e d               . . .        a s      t h e       h o m e            o r         r e s i d e n c e               o f     o n e         ( 1 )         o r      m o r e        i n d i v i d u -

a l s . "            I d .             H o w e v e r ,               a s         t h e         t r i a l             c o u r t       n o t e d ,          t h e           s t a t u t e          p l a i n l y

p r o h i b i t s               d i s c r i m i n a t i o n                         w i t h         r e g a r d              t o       h o u s i n g           a c c o m m o d a t i o n s                          o r

r e a l      p r o p e r t y .                          " R e a l          p r o p e r t y "                   i s      b r o a d l y           d e f i n e d               a t       T . C . A .             §     4 -

2 1 - 1 0 2 ( 1 9 ) a s i n c l u d i n g " b u i l d i n g s , s t r u c t u r e s , r e a l e s t a t e , l a n d s ,

t e n e m e n t s ,                    l e a s e h o l d s ,                        c o o p e r a t i v e s ,                          c o n d o m i n i u m s ,                        a n d               h e r i -

d i t a m e n t s ,                    c o r p o r e a l                   a n d           i n c o r p o r e a l ,                      o r          a n y          i n t e r e s t                 i n           t h e

a b o v e . "                  I d .                A       c o m m e r c i a l                   l e a s e              s u c h       a s       t h e        o n e           a t       i s s u e             h e r e

c l e a r l y              f a l l s             w i t h i n          t h e         p l a i n         l a n g u a g e                  o f      t h i s        d e f i n i t i o n .



             T h e            d e f e n d a n t               a r g u e s                i n      i t s            b r i e f         t h a t :


             C   l     a   i m s       f o r   d i s c r i m i n                          a t i o n    i n    c o m m e r c i a l     l e a s e s                                           f a l     l
             w   i     t   h i n t h e p r o h i b i t i o                               n o n d i s c r i m i n a t i o n e s t a b l i s                                            h e d b         y
             t   h     e       C i v i l R i g h t s A c t                                  o f 1 8 6 6 , w h i c h i s c o d i f i e d                                                  a t 4        2
             U   .     S   . C . § § 1 9 8 1 - 1 9 8 2 . C                                h o v . I t c o , I n c . , 7 8 2 F . S u p p .                                                 1 1 8 6     ,
             (   E     .   D .       T e x a s    1 9 9 2 ) .                                 T h e   T H R A     s p e c i f i c a l l y     e m                                     b r a c e       s
             s   e     v   e r a l f e d e r a l l a w s ,                                 b u t t h e C i v i l R i g h t s A c t o f 1                                               8 6 6 i        s
             n   o     t        o n e o f t h o s e A c                                  t s . S e e T e n n . C o d e A n n . §                                                          4 - 2 1     -
             1   0     1   ( a ) ( 1 ) .



             T . C . A .               §         4 - 2 1 - 1 0 1 ( a ) ( 1 )                      s t a t e s             t h a t        " [ i ] t           i s          t h e       p u r p o s e               a n d

i n t e n t            o f       t h e           g e n e r a l             a s s e m b l y                b y          t h i s        c h a p t e r            t o :          ( 1 )        [ p ] r o v i d e

f o r       e x e c u t i o n                     w i t h i n              T e n n e s s e e                   o f        t h e        p o l i c i e s                   e m b o d i e d            i n           t h e

F e d e r a l                C i v i l           R i g h t s           A c t s             o f      1 9 6 4 ,              1 9 6 8           a n d       1 9 7 2 ,            t h e        P r e g n a n c y

A m e n d m e n t               o f        1 9 7 8 ,         a n d          t h e         A g e      D i s c r i m i n a t i o n                       i n         E m p l o y m e n t                    A c t     o f

1 9 6 7 ,        a s          a m e n d e d . "                I t         i s      t r u e         t h a t            t h i s        g e n e r a l          p r o v i s i o n                  d o e s           n o t



                                                                                                               8
m e n t i o n                 t h e         C i v i l          R i g h t s         A c t       o f      1 8 6 6 ,             b u t       t h i s         o m i s s i o n                c a n n o t           b e

c o n s t r u e d                 t o         n e g a t e          t h e         p l a i n       a n d          c l e a r             w o r d s         o f      t h e         s t a t u t e .                 I f

t h e     g e n e r a l                     a s s e m b l y          h a d         w i s h e d          t o       e x c l u d e             c o m m e r c i a l                  l e a s e h o l d s ,

o r     o t h e r               c o m m e r c i a l                t r a n s a c t i o n s ,                    f r o m         t h e       T H R A ,            i t      s e e m s              r e a s o n -

a b l e          t h a t              i t      w o u l d          n o t          h a v e       s o       p l a i n l y                i n c l u d e d             t h e m          w i t h i n               t h e

b r o a d         d e f i n i t i o n                    o f      " r e a l          e s t a t e . "                  T h e       t r i a l         c o u r t            d i d      n o t            e r r     b y

r e f u s i n g                  t o         g r a n t           d e f e n d a n t ' s                 m o t i o n              t o       d i s m i s s                f o r       f a i l u r e               t o

s t a t e         a           c l a i m         u n d e r          t h e         T H R A .


                                                 M A T E R I A L             E V I D E N C E                &    T H I R T E E N T H                J U R O R


             T h e              p l a i n t i f f                r a i s e s          t h e          i s s u e s          o f          w h e t h e r            t h e          j u r y           v e r d i c t

w a s       s u p p o r t e d                    b y       m a t e r i a l                 e v i d e n c e ,             a n d          w h e t h e r             t h e          t r i a l               j u d g e

p r o p e r l y                 e x e r c i s e d                h i s      f u n c t i o n             a s       t h e         t h i r t e e n t h                j u r o r .                   B e c a u s e

t h e       m a t e r i a l                     e v i d e n c e                  r u l e        a n d           t h e         t h i r t e e n t h                  j u r o r                 r u l e         a r e

s o m e w h a t                 i n t e r r e l a t e d ,                  a s      n o t e d         b y       t h i s         c o u r t         i n         S h i v e r s         v .          R a m s e y ,

9 3 7     S . W . 2 d                  9 4 5      ( T e n n .             A p p .          1 9 9 6 ) ,          w e      w i l l          c o n s i d e r               t h e m          t o g e t h e r :


             W    e             f i r s t n o t e t h a t o u r s t a n d a r d o f r e v i e w i s l i m i t e                                                                          d       t   o
             a        d       e t e r m i n a t i o n o f w h e t h e r t h e r e i s a n y m a t e r i a l e v i d                                                                      e   n   c   e
             t    o              s u p p o r t a j u r y v e r d i c t .         S e e R u l e 1 3 ( d ) , T e n n e                                                                     s   s   e   e
             R    u       l     e s o f A p p e l l a t e P r o c e d u r e .          W e w o u l d f u r t h e r p                                                                     o   i   n   t
             o    u       t     , h o w e v e r , t h a t t h i s s t a n d a r d i s n o t a p p l i c a b l e u n                                                                      l   e   s   s
             t    h       e        t r i a l j u d g e p r o p e r l y f u l f i l l s h i s d u t y a s a " t                                                                           h   i   r   -
             t    e       e     n t h j u r o r . "        I n t h i s s t a t e t h e t r i a l j u d g e i s                                                                               t   h   e
             t    h       i     r t e e n t h j u r o r a n d n o v e r d i c t i s v a l i d u n t i l a p p r                                                                          o v     e   d
             b    y            t h e t r i a l j u d g e . M i z e v . S k e e n , 6 3 T e n n . A p p . 3 7 ,                                                                               4   6   8
             S    .       W     . 2 d 7 3 3 ( 1 9 7 1 ) .      I n t h i s c a p a c i t y t h e t r i a l j u d g                                                                       e       i   s
             u    n       d     e r a d u t y t o i n d e p e n d e n t l y w e i g h t h e e v i d e n c e                                                                                  a   n   d
             d    e       t     e r m i n e w h e t h e r t h e e v i d e n c e p r e p o n d e r a t e s i n f a v o                                                                      r     o   f
             o    r            a g a i n s t t h e v e r d i c t .     M c L a u g h l i n v . B r o y l e s , 3 6 T                                                                     e n     n   .
             A    p       p     . 3 9 1 , 2 5 5 S . W . 2 d 1 0 2 0 ( 1 9 5 2 ) ;         T i f f a n y v . S h i p l e y                                                                  ,     2   5
             T    e       n     n . A p p . 5 3 9 , 1 6 1 S . W . 2 d 3 7 3 ( 1 9 4 1 ) .




                                                                                                        9
            I    f         i n       d i s c h a r g i n g h i s d u t y a s                                   t h i r t e e n      t h j u r o r , t h e t              r   i
                                                                                                                                                                             a         l
            j    u    d     g e        m a k e s c o m m e n t s t h a t i n                                 d i c a t e t         h a t h e h a s m i s                 c   o
                                                                                                                                                                             n         -
            c    e    i     v e    d h i s d u t y o r c l e a r l y                                           h a s n o t            f o l l o w e d i t ,              t   h
                                                                                                                                                                             i         s
            c    o    u     r t        m u s t r e v e r s e a n d r e m a n                                d t h e c a            s e f o r a n e w t                   r   i
                                                                                                                                                                             a         l
            [    t    h     e         m a t e r i a l     e v i d e n c e r u l                              e       n o t w i    t h s t a n d i n g ] .                    S
                                                                                                                                                                             e         e
            N    a    s     h v    i l l e , C . & S t . L . R . R . v                                       . N e e l y ,             1 0 2 T e n n . 7 0 0             , 5           2
            S    .    W     .       1 6 7 , 1 6 8 ( T e n n . 1 8 9 9 ) ;                                             H o l d e    n v . R a n n i c k ,                   6 8         2
            S    .    W     . 2    d 9 0 3 ( T e n n . 1 9 8 4 ) .


S h i v e r s ,                 9 3 7     S . W . 2 d         a t    9 4 7 .



            T h e                 p l a i n t i f f          a r g u e s         t h a t              t h e        c h a n c e l l o r ' s          c o m m e n t s                    i n   h i s

o r d e r        d e n y i n g                h e r       m o t i o n       f o r         a         n e w       t r i a l         i n d i c a t e      t h a t       h e          d i d      n o t

p r o p e r l y                   w e i g h       t h e       e v i d e n c e                 a s           t h i r t e e n t h          j u r o r .             T h e            c o u r t ' s

c o m m e n t s                 i n     t h i s       r e g a r d        a r e       a s            f o l l o w s :


            T    h    e          w e i g h t o f t h e e v i d e n c e i n t h i s c a s e e s t a b l i s h e d t                                                           h    a    t
            t    h    e          r e f u s a l t o e n t e r i n t o a l e a s e w i t h t h e p l a i n t i f f                                                             w    a    s
            b    a    s    e      d o n e c o n o m i c s a n d " g r e e d " r a t h e r t h a n t h e p l a                                                                i    n    -
            t    i    f    f      ' s r a c e .           P l a i n t i f f o f f e r e d e v i d e n c e o f h e r e c o n o                                                m    i    c
            l    o    s    s            t h a t o b v i o u s l y w a s e x a g g e r a t e d a n d h e r t e s t i m o n y                                                       o    n
            k    e    y          p a r t i c u l a r s w a s c o n t r a d i c t e d a t t i m e s b y h e r d i s c                                                         o    v    -
            e    r     y            r e s p o n s e s .         T h e r e w a s a l s o a s t r o n g i n f e r e n c e t                                                    h    a    t
            s    o    m    e           o f h e r f a c t w i t n e s s e s h a d b e e n c o m p e n s a t e d f o r t h                                                     e    i    r
            t    e    s    t      i m o n y .           T h e e v i d e n c e d i d n o t e s t a b l i s h t h a t                                                          t    h    e
            r    e    a    s      o n f o r t h e r e j e c t i o n o f p l a i n t i f f ' s o f f e r t o l e                                                              a    s    e
            w    a    s               d i s c r i m i n a t o r y .          A s t o t h e p l a i n t i f f ' s c l a i m                                                        o    f
            i    n    t    e      n t i o n a l m i s r e p r e s e n t a t i o n o r f r a u d u l e n t i n d u c e m e                                                    n    t    ,
            t    h    e              t e s t i m o n y o f C i n d y [ s i c ] D o l b e r r y , a g e n t o f C h                                                           e    n    ,
            e    s    t    a      b l i s h e d t h a t p l a i n t i f f w a s p r o m i s e d o n l y t h a t                                                              s    h    e
             c    o    u   l       d m o v e t o o t h e r v a c a n t s p a c e i n t h e c o m p l e x u p o n                                                                   a   n
             a    g    r   e       e d r e n t a l r a t e .              T h e r e w a s n o p r o o f t h a t p l a i n t                                                  i     f    f
             w    a    s        p r o m i s e d a n y t h i n g t h a t w a s n o t , i n f a c t , a v a i l a b l e                                                              t    o
             h    e    r    .              T h e v e r d i c t o f t h e j u r y w a s n o t c o n t r a r y t o                                                              t    h    e
            w    e    i    g      h t o f t h e e v i d e n c e . T h e C o u r t c o n c u r s c o m p l e t e l y                                                          a    n    d
            w    i    t    h      o u t         r e s e r v a t i o n s       i n   t h e   v e r d i c t   o f   t h e   j u                                                r    y    .
            [    e    m    p      h a s i s a d d e d ] .



            W e            f i n d       n o t h i n g         i n      t h e    c h a n c e l l o r ' s                    o r d e r ,      o r    t h e        r e m a i n d e r             o f

t h e   r e c o r d ,                   t h a t       i n d i c a t e s             h e         d i d          n o t     i n d e p e n d e n t l y           a n d           p r o p e r l y

                                                                                                     10
w e i g h       t h e      e v i d e n c e                   a n d      d e t e r m i n e                t h a t         t h e e v i d e n c e p r e p o n d e r a t e d                                            i n

f a v o r        o f      t h e          j u r y ' s            v e r d i c t .



            B e c a u s e                w e          f i n d          t h a t           t h e         c h a n c e l l o r                 p r o p e r l y                   e x e r c i s e d                    h i s

r o l e         a s       t h i r t e e n t h                        j u r o r ,           w e          w i l l           n e x t          e x a m i n e                 t h e                 r e c o r d          t o

d e t e r m i n e               i f      t h e r e             i s       a n y           m a t e r i a l             e v i d e n c e               t o          s u p p o r t                    t h e          j u r y

v e r d i c t .             T . R . A . P .                  1 3 ( d ) .             M u c h            o f      t h e      a r g u m e n t               i n         t h e           p l a i n t i f f ' s

b r i e f         o n      t h i s                 i s s u e          a p p e a r s              t o      b e       a n       a t t e m p t               t o           p e r s u a d e                   u s       t o

w e i g h         t h e           e v i d e n c e ,                    w h i c h           w e          c a n n o t           d o          w h e n          p r e s e n t e d                        w i t h          a

p r o p e r l y           a p p r o v e d                 j u r y         v e r d i c t .                L o e f f l e r             v .         K j e l l g r e n ,                       8 8 4         S . W . 2 d

4 6 3 ,     4 6 9         ( T e n n .                A p p .         1 9 9 4 ) ;          C r a b t r e e                M a s o n r y           C o .          v .      C       &         R      C o n s t r . ,

I n c . ,        5 7 5      S . W . 2 d                4 ,      5       ( T e n n .          1 9 7 8 ) .



            T a k i n g               t h e           s t r o n g e s t             l e g i t i m a t e                   v i e w          o f      a l l             t h e           e v i d e n c e               i n

f a v o r        o f       t h e          v e r d i c t ,                a s       w e       a r e             r e q u i r e d             t o      d o         u n d e r              a          m a t e r i a l

e v i d e n c e             s t a n d a r d ,                       C r a b t r e e ,                  5 7 5        S . W . 2 d              a t          5 ,           w e           f i n d              a m p l e

e v i d e n c e           t o         s u p p o r t             t h e         v e r d i c t .                    T h e       r e s o l u t i o n                  o f         t h i s             c a s e         w a s

v e r y     h e a v i l y              d e p e n d e n t                o n      t h e       c r e d i b i l i t y                   o f t h e v a r i o u s                               w i t n e s s e s .

F o r     e x a m p l e ,                t h e          p l a i n t i f f                 t e s t i f i e d                t h a t         w h e n         s h e              m e t            w i t h          C h e n

r e g a r d i n g t h e p l u m b i n g b i l l c o n t r o v e r s y , h e b e c a m e v e r b a l l y a b u s i v e

a n d     c a l l e d            h e r         a      " n i g g e r . "                  C h e n        d e n i e d          t h i s ,           a n d          v e h e m e n t l y                      d e n i e d

t h a t     t h e         p l a i n t i f f ' s                      r a c e       o r      g e n d e r            h a d       a n y         e f f e c t               o n       h i s            d e c i s i o n

n o t     t o         a l l o w          h e r         t o      l e a s e           a n o t h e r               o f f i c e          s u i t e .




                                                                                                        11
             A t       t r i a l            a n d       o n      a p p e a l ,              t h e          p l a i n t i f f                 e m p h a s i z e s                  t h e      f a c t            t h a t

C o w a r t ,          a         w h i t e          m a l e           d e n t i s t ,                w a s       a l l o w e d                t o        c h a n g e             o f f i c e          s u i t e s

a n d     s h e        w a s         n o t .            H o w e v e r ,                t h e          r e c o r d              i s      f u l l          o f         e v i d e n c e           t h a t            t h e

t w o       w e r e          d i s s i m i l a r l y                      s i t u a t e d                  w i t h            r e g a r d              t o       h o w       l o n g          e a c h             h a d

b e e n       i n           t h e           o f f i c e               c o m p l e x ,                 a n d           h o w           m u c h           r e n t           e a c h           h a d           p a i d .

S p e c i f i c a l l y ,                     C h e n          t e s t i f i e d                 t h a t             C o w a r t             h a d           r e n t e d           h i s       p r e v i o u s

s p a c e          f o r         a p p r o x i m a t e l y                       f i v e         y e a r s              b e f o r e              h e         c h a n g e d           s u i t e s ,                a n d

t h a t       h e          h a d          r e c o u p e d               h i s          b u i l d - o u t                 e x p e n s e s                     f o r       C o w a r t ' s              s u i t e .

A l s o ,          t h e          p l a i n t i f f                   h a d       b e e n            i n v o l v e d                  i n       r e c e n t              a n d       c o n t e n t i o u s

l i t i g a t i o n                  r e g a r d i n g                   h e r          l e a s e ,                  a n d           C o w a r t               h a d        n o       h i s t o r y                 o f

l i t i g a t i o n                 a g a i n s t               C h e n .               B a s e d              o n       t h e          e v i d e n c e ,                  t h e          j u r y           c o u l d

r e a d i l y              h a v e            b e l i e v e d                  a n d           c r e d i t e d                   C h e n ' s                 t e s t i m o n y                t h a t             h i s

r e f u s a l              t o           a l l o w            t h e           p l a i n t i f f                 t o           m o v e           w a s           b a s e d           o n        e c o n o m i c

r e a s o n s .                  T h e       p l a i n t i f f                  e x p l i c i t l y                   r e c o g n i z e s                     t h i s       w h e n          s h e          n o t e s

i n       h e r        b r i e f :               " [ o ] f               c o u r s e ,                t h e           d e f e n d a n t s                      o f f e r e d               l e g i t i m a t e

n o n d i s c r i m i n a t o r y                         r e a s o n s                f o r          w h y          D r .           C o w a r t             w a s       a l l o w e d              t o         m o v e

a n d      D r .       W o o d s             w a s       n o t . "



             R e g a r d i n g                 t h e          p l a i n t i f f ' s                    f r a u d u l e n t                   i n d u c e m e n t                  c l a i m ,             i t     w a s

u n d i s p u t e d                t h a t       D o l b e r r y                 t o l d        t h e         p l a i n t i f f                  t h a t s h e w o u l d                       p o s s i b l y

b e     a b l e       t o          m o v e      b e f o r e              h e r         l e a s e            e x p i r e d ,                 b u t       t h a t          t h e      t e r m s             o f     t h e

m o v e      w o u l d             b e       n e g o t i a b l e                 a t       t h a t            t i m e .               A s       w e      h a v e          n o t e d ,          t h e r e            i s

m a t e r i a l e v i d e n c e s u p p o r t i n g t h e c o n c l u s i o n t h a t t h e d e f e n d a n t s d i d

n e g o t i a t e                w i t h       t h e          p l a i n t i f f                i n         g o o d           f a i t h ;            t h e y          s i m p l y           r e a c h e d            a n

i m p a s s e              i n        t h e          n e g o t i a t i o n s                         o n       w h e t h e r                  t h e           p l a i n t i f f               w o u l d             b e



                                                                                                           12
r e q u i r e d                  t o         r e i m b u r s e                 C h e n          f o r          h i s         b u i l d - o u t                      e x p e n s e s .                     T h e r e      i s

n o     e v i d e n c e                 t h a t          D o l b e r r y                 m a d e             a n y       m i s l e a d i n g                        o r       f a l s e           s t a t e m e n t s

i n       o r d e r            t o       i n d u c e             t h e           p l a i n t i f f                    t o       s i g n               t h e          l e a s e .                  T h e          p l a i n -

t i f f ' s            f i r s t             a n d       s e c o n d              i s s u e s                a r e       w i t h o u t                     m e r i t .


                                                                                        J U R Y             S E L E C T I O N


                T h e p l a i n t i f f c h a l l e n g e s t h e v e n i r e c o m p o s i t i o n , a l l e g i n g t h a t

i t     d i d          n o t         r e p r e s e n t             a         f a i r       c r o s s - s e c t i o n                            o f         t h e         c o m m u n i t y               a n d      t h a t

b l a c k             p e r s o n s             w e r e          u n d e r r e p r e s e n t e d                               o n          t h e            v e n i r e              i n         t h i s          c a s e .

P a r t i e s            a r e         c o n s t i t u t i o n a l l y                              e n t i t l e d              t o        a         v e n i r e             w h i c h           r e p r e s e n t s

a     f a i r          c r o s s - s e c t i o n                       o f      t h e      c o m m u n i t y .                         D u r e n              v .         M i s s o u r i ,               4 3 9      U . S .

3 5 7 ,          9 9          S . C t .              6 6 4 ,           5 8        L . E d . 2 d                5 7 9           ( 1 9 7 9 ) ;                   S t a t e              v .         E v a n s ,          8 3 8

S . W . 2 d             1 8 5 ,         1 9 2          ( T e n n .              1 9 9 2 ) ;                 S t a t e          v .         B e l l ,                7 4 5          S . W . 2 d           8 5 8 ,       8 6 0

( T e n n .            1 9 8 8 ) ;             S t a t e         v .           T h o m p s o n ,                7 6 8        S . W . 2 d                   2 3 9 ,          2 4 6       ( T e n n .              1 9 8 9 ) .



                I n       o r d e r             t o        e s t a b l i s h                    a           p r i m a          f a c i e                   v i o l a t i o n                o f          t h e       f a i r

c r o s s - s e c t i o n                       r e q u i r e m e n t ,                        t h e           c h a l l e n g i n g                         p a r t y              m u s t         s h o w :          ( 1 )

t h a t         t h e          g r o u p         a l l e g e d                 t o       b e         e x c l u d e d                 i s         a         " d i s t i n c t i v e                   g r o u p "         i n

t h e      c o m m u n i t y ;                  ( 2 )          t h a t          t h e      r e p r e s e n t a t i o n                               o f      t h i s             g r o u p        i n      v e n i r e s

i s       n o t           f a i r            a n d        r e a s o n a b l e                         i n           r e l a t i o n                   t o           t h e          n u m b e r             o f       s u c h

p e r s o n s            i n         t h e       c o m m u n i t y ;                    a n d         ( 3 )          t h a t         t h i s               u n d e r r e p r e s e n t a t i o n                         i s

d u e      t o         t h e         s y s t e m a t i c                     e x c l u s i o n                o f      t h e         g r o u p               i n          t h e      j u r y - s e l e c t i o n

p r o c e s s .                  E v a n s ,             8 3 8           S . W . 2 d                a t       1 9 2 ;          T h o m p s o n ,                      7 6 8          S . W . 2 d            a t      2 4 6 ;

B e l l ,             7 4 5          S . W . 2 d           a t           8 6 0 ;           C o o p e r                 v .       S t a t e ,                   8 4 7              S . W . 2 d            5 2 1 ,       5 3 3

( T e n n .            C r .         A p p .         1 9 9 2 ) .                I n      t h i s            c a s e ,          t h e            p l a i n t i f f                   m a d e        n o      a t t e m p t



                                                                                                              13
a t     t r i a l        t o            d e m o n s t r a t e                    t h e      s e c o n d            a n d       t h i r d          p r o n g s                 o f      t h e      t e s t ;         i n

f a c t ,        s h e          d i d             n o t      o b j e c t             t o       t h e          c o m p o s i t i o n                     o f          t h e          v e n i r e         a t       a l l

u n t i l        a f t e r              t h e          j u r y         v e r d i c t .               T h e         p l a i n t i f f              h a s          n o t          m e t       h e r        b u r d e n

o f     p r o o f         o n                t h i s      i s s u e .



             T h e             p l a i n t i f f                       n e x t           a r g u e s             t h a t            t h e         t r i a l                  c o u r t          e r r e d           i n

p e r m i t t i n g                 a          p e r e m p t o r y                 s t r i k e             o f       a       b l a c k           f e m a l e                 p o t e n t i a l                j u r o r

f r o m       t h e        v e n i r e .                     A l t h o u g h                t h e          p l a i n t i f f                o b j e c t e d                   a t       t h e       t i m e         o f

t h e       p e r e m p t o r y                        c h a l l e n g e ,                  s h e          d i d           n o t          r a i s e            t h i s              i s s u e           i n       h e r

m o t i o n            f o r             a        n e w          t r i a l .                R u l e              3 ( e )           o f       t h e            T e n n e s s e e                  R u l e s          o f

A p p e l l a t e               P r o c e d u r e                      s t a t e s         t h a t :


             i   n       a l    lc a s e s t r i e d b y a j u r                                                   y ,          n o i s s u e p r e s e n t e d f                                   o r
             r   e   v  i ew s h a l l b e p r e d i c a t e d u p o                                                  n e     r r o r i n t h e a d m i s s i o n                                   o r
             e   x   c  l us i o n      o f e v i d e n c e , j u r y                                                    i   n s t r u c t i o n s   g r a n t e d                                  o r
             r   e   f  u se d , m i s c o n d u c t o f j u r o r                                                  s ,          p a r t i e s o r c o u n s e l ,                                  o r
             o   t   h  e r  a c t i o n c o m m i t t e d o r o c c                                                 u r r     i n g d u r i n g t h e t r i a l                                    o f
             t   h   e c a s e , o r o t h e r g r o u n d u                                                         p o n          w h i c h a n e w t r i a l                                     i s
             s   o   u g h t , u n l e s s t h e s a m e w a s                                                         s p    e c i f i c a l l y s t a t e d i n                                     a
             m   o   t i o n f o r n e w t r i a l ; o t h e r                                                       w i s     e s u c h i s s u e s w i l l                                        b e
             t   r   e a t e d a s w a i v e d .



              U n d e r             t h i s             r u l e          w e      w o u l d          b e         j u s t i f i e d               i n          t r e a t i n g               t h i s           i s s u e

a s       w a i v e d ;                 h o w e v e r ,                w e       b e l i e v e             i t       i s       o f         s u f f i c i e n t                      i m p o r t a n c e             t o

t h e      a d m i n i s t r a t i o n                           o f         j u s t i c e          t o      a d d r e s s               i t .          S e e R u l e                 2 ,       T e n n e s s e e

R u l e s        o f      A p p e l l a t e                      P r o c e d u r e .



             T h e             p l a i n t i f f                       d i d        b r i n g              t h i s           i s s u e            t o          t h e            t r i a l           c o u r t ' s

a t t e n t i o n               d u r i n g                j u r y             s e l e c t i o n ,                 w h i c h             l e d         t o       a       B a t s o n              h e a r i n g .

M o r e o v e r ,                   b o t h             t h e           U n i t e d            S t a t e s                 S u p r e m e                C o u r t               a n d           T e n n e s s e e

                                                                                                           14
S u p r e m e         C o u r t              h a v e             n o t e d         t h a t            t h e     i s s u e             o f        d i s c r i m i n a t i o n                i n      j u r y

s e l e c t i o n                    h a s          p r o f o u n d                    i m p l i c a t i o n s                       f o r          t h e        e n t i r e           j u d i c i a l

p r o c e s s :


          S   i   n   c    e         a s e a           r l y a s 1 8 8                  0 ,       i t   h a s c o n s i s t e n t l y b e e n r e                                    c o    g   -
          n   i   z   e    d            t h a t           r a c i a l l y -            b a s     e d    j u r o r e x c l u s i o n s a f f e c t                                      a    n   d
          i   n   j   u    r    e          t h e           i n t e g r i t y                 o f t h e j u s t i c e s y s t e m . . .                                               M o    r   e
          r   e   c   e    n    t    l y , i        n a s e r i e s                      o f     c a s e s , t h e U n i t e d S t a t e s S u p                                     r e    m   e
          C   o   u   r    t              h a s            r e c o g n i z e            d         t h a t     t h e      i n j u r y      i n h e r e n t                                   i   n
          d   i   s   c    r    i    m i n a t         o r y         j u r o r                s e l e c t i o n        t a i n t s      t h e     j u d i                            c i    a   l
          p   r   o   c    e    s    s        a n    d          " e x t e n d          s        b e y o n d      t h a t      i n f l i c t e d      o n                               t    h   e
          [   l   i   t    i    g    a n t ]             a n d t h e e                 x c l u d e d j u r o r t o t o u c h t h e e n                                               t i    r   e
          c   o   m   m    u    n    i t y . "               B a t s o n v             . K e n t u c k y , 4 7 6 U . S . 7 9 , 8 7 ,                                                   1    0   6
          S   .   C   t    .           1 7 1 2 ,            1 7 1 8 , 9 0                 L . E d . 2 d 6 9 ( 1 9 8 6 ) .              T h e e x c l u                               s i    o   n
          "   u   n    d    e    r    m i n e [         s ] p u b l i c                  c o n f i d e n c e i n t h e f a i r n e s s o f                                             o    u   r
          s   y   s   t    e    m         o f j        u s t i c e . "


W o o d s o n          v .           P o r t e r                B r o w n         L i m e s t o n e              C o . ,              I n c . ,        9 1 6      S . W . 2 d          8 9 6 ,         9 0 2

( T e n n .       1 9 9 6 ) .                [ B r a c k e t s                   i n       o r i g i n a l ] .



          T h e             W o o d s o n                     c o u r t         e n g a g e d            i n     a          t h o r o u g h            r e v i e w        a n d        a n a l y s i s

a n d     p r o v i d e d                        t h e             f o l l o w i n g                    g u i d a n c e                f o r          p r o c e e d i n g                  w i t h       a n

o b j e c t i o n               b a s e d            o n         a l l e g e d             d i s c r i m i n a t o r y                         j u r o r       s e l e c t i o n :


          O   n   c   e         a n o b j e c t i o n i s                             v o i c e d ,           t h e           c o u r t          s h o u l d         r e q u i r e     t h      e
          o   b   j   e    c     t i n g p a r t y t o                                 d e t a i l           h o w              a p r          i m a f a c          i e c a s e          o      f
          p   u   r   p    o     s e f u l d i s c r i m i                         n a t i o n             h a s             b e e n            e s t a b l i     s h e d .            T h      e
          J   u   d   g    e        s h o u l d s t a t e                           c l e a r l y              o n          t h e r           e c o r d ,       o u t s i d e          t h      e
          j   u   r   y    '     s p r e s e n c e , t h                          e f a c t s               r e l         i e d u p            o n f o r         f i n d i n g         t h      e
          p   r   e   s    e     n c e o r a b s e n c e                             o f a p r             i m a           f a c i e            s h o w i n g     .

                                                                            *                     *                   *                   *

          I   f t h e                      c o   u r      t       f i n d s t h a t a p r i m                                 a         f a c i e c a s e h a s b e e n
          e   s t a b l i               s h e      d ,         t h e c o u r t m u s t g i v e                                      t h e o p p o s i n g p a r t y t h e
          o   p p o r t u               n i t      y      t o r e b u t t h e p r i m a f a c                                      i e c a s e b y e s t a b l i s h i n g
          a     n e u t r              a l       r e       a s o n f o r t h e e x e r c i s e                                       o f t h e c h a l l e n g e .     T h e
          o   b j e c t i               n g       p a       r t y m u s t b e a l l o w e d t                                     o r e s p o n d a s t o w h y t h e
          r   e a s o n                   i s        p      r e t e x t u a l o r i n a d e q u                                    a t e .       T h e r e a f t e r , t h e
          c   o u r t m                  u s t           d e t e r m i n e , b y c o n s i d e                                    r i n g a l l t h e f a c t s a n d


                                                                                                          15
          c   i   r   c    u   m s t a    n c e s , w h              e t h     e r           t    h e       t o t a l i t y o f t h e c i r c u m s t a n c e s
          s   u   p   p    o   r t a       f i n d i n g                o f     p u        r p     o s     e f u l d i s c r i m i n a t i o n . " T h e . . .
          u   l   t   i    m   a t e        b u r d e n                o f        p       e r     s u     a s i o n r e s t s w i t h , a n d n e v e r
          s   h   i   f    t   s f r      o m , t h e                 o p p     o n        e n     t       o f t h e s t r i k e . "


W o o d s o n ,            9 1 6       S . W . 2 d             a t       9 0 4 ,             9 0 6 .          [ C i t a t i o n           a n d           f o o t n o t e              o m i t t e d ] .



          I n             t h i s        c a s e ,         u p o n            t h e               p l a i n t i f f ' s              o b j e c t i o n                 t o         d e f e n d a n t ' s

p e r e m p t o r y                 s t r i k e          o f         a        b l a c k                  f e m a l e         p o t e n t i a l                 j u r o r ,            t h e         c o u r t

c o n d u c t e d              a       B a t s o n             h e a r i n g                      o u t       o f       t h e        v e n i r e ' s               p r e s e n c e .                    T h e

e n t i r e       h e a r i n g             t r a n s p i r e d                       a s          f o l l o w s :


          T H E C O U R T :   A l l r i g h t . M s . W h i t e , y o u w a n t e d                                                                              t o         b e     h e a r d
          o n t h e m a t t e r o f M s . W o o t e n ' s c h a l l e n g e .

          [   P   L A I N T I F            F ' S C O U N S                E L ]       :   B a s i c a           l l y , Y o u r                H    o n o r , I d i d n o t
          d   e   t e c t     a           n y     q u e s t              i o n    s         t h a t              s h e    a n s w          e r        e d    t h a t w o u l d
          i   n   d i c a t e               a n y t y p e                  o f         p r o b l e m              w i t h h e r              b     e i n g i m p a r t i a l ,
          a   n   d i t w o                u l d a p p e a                r i         t w a s j u               s t h e r r a             c e       .

          T H E C O U R T :                       D o      y o u          h a v e            a n y         e v i d e n c e           t h a t       i t         w a s         r a c i a l l y
          m o t i v a t e d ?

          [ P L A I N T I F F ' S                        C O U N S E L ] :  N o ,                               s i r ,          I     d o n ' t ,              e x c e p t            t h a t
          t h i s c a s e i s                           a b o u t r a c e .

          [   D   E   F E N D A N T ' S C O U N                      S E L ] :      N o                   t w i t   h s t a n d i        n g w h a t h e r b u r d e n
          i   s   ,     m y r e a s o n f o r                          s t r i k i n g                     M s .      W o o t e n         w a s h e r c o n n e c t i o n
          w   i   t   h t h e m e d i c a l                             f i e l d .                       S h e      w o r k e d           a t V e n c o r a n d s h e
          w   o   r   k s a t a n u r s i n                          g h o m e , a                        n d m     y g u t f            e e l i n g i s t h a t s h e
          m   a   y       b e    m o r e   s y m                      p a t h e t i c                        t o       s o m e o n     e       i n   t h e  m e d i c a l
          p   r   o   f e s s i o n .

          T H E            C O U R T :             A l l         r i g h t .

          [ P L A I N T I F F ' S                       C O U N S E L ] :                          T h a t ' s         a l l .

          T H E C O U R T : A l l r i g h t .                                                    Y o u      c a n      b e      e x c u s e d            i f     y o u         w a n t        t o
          g o t o t h e r e s t r o o m .




                                                                                                           16
             T h e          c o u r t            e x c u s e d          t h e            c h a l l e n g e d                           p r o s p e c t i v e                   j u r o r ,              t h e         j u r y

w a s       s e l e c t e d                    a n d        s w o r n ,              a n d                 t h e              t r i a l            c o n t i n u e d ,                       a l l          w i t h o u t

f u r t h e r             o b j e c t i o n .



             O u r         S u p r e m e                C o u r t      h a s             c l e a r l y                      h e l d       t h a t          " t h e           e x e r c i s e                 o f      e v e n

o n e       p e r e m p t o r y                  c h a l l e n g e                 i n         a          p u r p o s e f u l l y                          d i s c r i m i n a t o r y                          m a n n e r

w o u l d      v i o l a t e                  e q u a l      p r o t e c t i o n . "                                 S t a t e           v .       E l l i s o n ,              8 4 1          S . W . 2 d            8 2 4 ,

8 2 7       ( T e n n .                1 9 9 2 ) ;           a c c o r d                 S t a t e                   v .        G r a h a m ,               1 9 9 8             W L           2 2 6 0 9 1 ,             N o .

0 3 C 0 1 - 9 7 0 7 - C C - 0 0 3 1 4                              ( T e n n .                C r .                  A p p .            M a y        7 ,          1 9 9 8 ) .                        H e r e ,          t h e

p l a i n t i f f             p r e s e n t e d               n o      e v i d e n c e                       t o            t h e       c o u r t          s u p p o r t i n g                      h e r       t h e o r y

o f     p u r p o s e f u l                   d i s c r i m i n a t i o n                          o t h e r                t h a n        t h e         f a c t           t h a t           t h e      p r o s p e c -

t i v e       j u r o r               w a s       o f       t h e       s a m e               r a c e                 a s       t h e           p l a i n t i f f .                         O u r       r e s e a r c h

i n d i c a t e s                 a     d i f f e r e n c e                  o f         o p i n i o n                        a m o n g          T e n n e s s e e                    c o u r t s             o n       t h e

i s s u e           o f       w h e t h e r ,                u n d e r             t h e s e                     c i r c u m s t a n c e s ,                           t h e          p l a i n t i f f                 h a s

p r e s e n t e d             a        p r i m a          f a c i e          c a s e                o f          a      d i s c r i m i n a t o r y                         c h a l l e n g e .



             S e v e r a l                c o u r t s              h a v e          h e l d                t h a t ,                  " [ s ] t a n d i n g                    a l o n e ,              t h e         f a c t

t h a t       [ a         p a r t y ]             c h a l l e n g e d                    t h e             o n l y              p o t e n t i a l                   b l a c k               j u r o r          o n      t h e

p a n e l           d o e s            n o t            e s t a b l i s h                 a              p r i m a              f a c i e            s h o w i n g                    o f           p u r p o s e f u l

d i s c r i m i n a t i o n . "                          S t a t e       v .         K r a n t z ,                     1 9 9 8           W L 3 6 2 1 , N o .                        0 1 C 0 1 - 9 4 0 6 - C R -

0 0 2 0 7           ( T e n n .               C r .       A p p .        J a n .                   7 ,           1 9 9 8 ) ;              S t a t e              v .         M a l o n e ,                  1 9 9 7       W L

1 2 4 2 5 0           ( T e n n .              C r .       A p p .           M a r c h                   2 0 ,          1 9 9 7 )              ( " W e        d o          n o t            b e l i e v e             t h i s

i n c i d e n t            [ p e r e m p t o r y                   r e m o v a l                   o f       o n e            A f r i c a n - A m e r i c a n                            f r o m        t h e         j u r y

p o o l ] ,          s t a n d i n g              a l o n e ,          i s         s u f f i c i e n t                          t o      m a k e         o u t         a     p r i m a              f a c i e         c a s e

o f       d i s c r i m i n a t i o n                      . . .       . " ) ;                S t a t e                 v .           P o r t e r ,           1 9 9 7              W L        3 9 9 3 3 5 ,             N o .



                                                                                                            17
0 2 C 0 1 - 9 5 0 1 - C C - 0 0 0 2 9                             ( T e n n .        C r .         A p p .         J u l y       1 6 ,      1 9 9 7 ) ,                     p e r m .            a p p .

g r a n t e d        M a r c h          3 ,                    1 9 9 8         ( " W e       d o         n o t        b e l i e v e          t h a t                 t h e             S t a t e ' s

p e r e m p t o r y           r e m o v a l                     o f      o n e       A f r i c a n - A m e r i c a n                  f r o m        t h e                  j u r y            p o o l ,

s t a n d i n g       a l o n e ,            i s                s u f f i c i e n t          t o         m a k e      o u t      a       p r i m a        f a c i e                    c a s e       o f

d i s c r i m i n a t i o n . " ) .



          H o w e v e r ,           t h e          S u p r e m e                 C o u r t     p r o v i d e d           t h e       f o l l o w i n g                  g u i d a n c e              o n

t h i s   i s s u e          i n     t h e             c a s e           o f     S t a t e         v .     E l l i s o n :


          F   i r s t    ,     e v e n t h o u g h o n l y o n e m e m b e r o f t h e v e n                                                     i r e               i n      t h i s
          c   a s e        b e l o n g e d     t o  a     " c o g n i z a b l e r a c i a l g r                                                   o u p         ,      "      t h i s
          f   o r t u    i t y d o e s n o t p r e v e n t t h e d e f e n d a n t f r o m e                                                    s t a     b         l i     s h i n g
          a      p r i    m a f a c i e c a s e o f p u r p o s e f u l d i s c r i m i n                                                        a t i          o     n .         I n
          l   i g h t        o f t h e U n i t e d S t a t e s S u p r e m e C o u r t ' s                                                          a d   m         o n     i t i o n
          a   g a i n    s t t h e u s e o f " p e r e m p t o r y c h a l l e n g e s a s                                                          a     m         a s     k f o r
          r   a c e      p r e j u d i c e , " P o w e r s [ v . O h i o ] , _ _ _ U . S .                                                      a t       _         _ _     , 1 1 1
          S   . C t .       a t 1 3 7 4 , w e c o n c l u d e t h a t t h e e x e r c i s e                                                      o f        e        v e     n o n e
          p   e r e m    p t o r y c h a l l e n g e i n a p u r p o s e f u l l y d i s                                                        c r i     m         i n     a t o r y
          m   a n n e    r w o u l d v i o l a t e e q u a l p r o t e c t i o n .

          M   o   r e o v e r ,    " [                 j       ] u r y      s e r v i c e     p r e s e r v e s     t h e   d e m o c r                                        a t     i   c
          e   l   e m e n t o f t                      h       e l a w , a s i t g u a r d s t h e r i g h t s o f                                                                 t   h   e
          p   a   r t i e s a n d i                    n       s u r e s c o n t i n u e d a c c e p t a n c e o f t h e l a w                                                 s       b   y
          a   l   l o f t h e p e                      o       p l e . "      P o w e r s , _ _ _ U . S . a t _ _ _ , 1 1 1 S                                                  . C     t   .
          a   t       1 3 6 9 .     R e                    c    o g n i z i n g t h i s p o l i c y c o n s i d e r a t i o n ,                                                    t   h   e
          S   u   p r e m e C o u r t              s             o f W i s c o n s i n a n d A r i z o n a h a v e h e l d t h                                                   a t       a
          p   r   i m a f a c i e c                    a       s e o f r a c i a l d i s c r i m i n a t i o n c a n b e e s                                                   t a     b   -
          l   i   s h e d w h e r e                    t       h e p r o s e c u t o r u s e s a p e r e m p t o r y c h a l l                                                 e n     g   e
          t   o     s t r i k e t h e                      o    n l y b l a c k m e m b e r o f t h e v e n i r e . [ c i t a t                                                i o     n   s
          o   m   i t t e d ] T h e                            U n i t e d S t a t e s C o u r t o f A p p e a l s f o r                                                           t   h   e
          E   l   e v e n t h    C i r                 c       u i t      h a s     r e a c h e d     t h e     s a m e   c o n c l u s                                        i o     n   .
          [   c   i t a t i o n o m i                  t       t e d ] .

          F i n d i n g t h a t t h e e x c l u s i o n o f o n e                                                   m i n o r i t y v e n i r e p e r s o n
          c a n c o n s t i t u t e a p r i m a f a c i e c a s e                                                    i s c o n s i s t e n t w i t h t h e
          p r i n c i p l e s e t o u t i n B a t s o n .


E l l i s o n ,       8 4 1        S . W . 2 d                   a t     8 2 7 .




                                                                                               18
                W e      a r e         o f      t h e         o p i n i o n            t h a t ,             u n d e r             E l l i s o n ,           t h e         p l a i n t i f f              h a s

m a d e         o u t          a      p r i m a             f a c i e       c a s e ,               r e q u i r i n g                 t h e          d e f e n d a n t              t o         r e s p o n d

w i t h          a       r a c e - n e u t r a l                     r e a s o n              f o r           t h e           c h a l l e n g e .                     I n          t h i s          c a s e ,

d e f e n d a n t                  p r o v i d e d            s u c h       a       r e a s o n :              t h e          p r o s p e c t i v e                j u r o r ' s                c o n n e c -

t i o n     t o         t h e         m e d i c a l            f i e l d .             A t      t h e         h e a r i n g ,                t h e       p l a i n t i f f                p r e s e n t e d
                                                                                                                                                                                                              2
n o     r e b u t t a l                a r g u m e n t              t e n d i n g             t o       s h o w             t h i s         r e a s o n        w a s         p r e t e x t u a l .



                T h e      E l l i s o n               c o u r t         n o t e d            t h a t         " [ b ] e c a u s e                 t h e      c o r e             i s s u e        i s     t h e

p r o s e c u t o r ' s                      d i s c r i m i n a t o r y                      i n t e n t ,                 o r       l a c k            t h e r e o f ,              t h e         t r i a l

c o u r t ' s            f i n d i n g               ' l a r g e l y             w i l l        t u r n            o n      e v a l u a t i o n              o f      c r e d i b i l i t y . ' "

I d .     a t          8 2 7 .          T h u s ,            " [ o ] n          a p p e a l ,               t h e        t r i a l          c o u r t ' s            f i n d i n g s              a r e     t o

b e       a c c o r d e d                g r e a t              d e f e r e n c e                   a n d           n o t          s e t         a s i d e           u n l e s s                c l e a r l y

e r r o n e o u s . "                        W o o d s o n ,             9 1 6         S . W . 2 d             a t          9 0 6 .              H e r e ,         t h e          t r i a l         c o u r t

c l e a r l y c r e d i t e d d e f e n d a n t ' s n e u t r a l e x p l a n a t i o n f o r t h e p e r e m p t o r y

c h a l l e n g e .                    W e      a l s o         n o t e          i n       p a s s i n g                 t h a t       a n o t h e r           A f r i c a n - A m e r i c a n

v e n i r e            m e m b e r            w a s         n o t       c h a l l e n g e d                  b y         t h e       d e f e n d a n t s ,                 a n d          h e     s e r v e d

o n     t h e          j u r y .              W e       d e f e r         t o       t h e        t r i a l               c o u r t ' s            f i n d i n g            o n      t h i s         i s s u e

a n d     d o          n o t         f i n d         i t      c l e a r l y            e r r o n e o u s .


                                                              " R U N A W A Y                C R O S S - E X A M I N A T I O N "


             A t         t r i a l ,                t h e      p l a i n t i f f               c a l l e d                C h e n          a s       a    w i t n e s s             d u r i n g           h e r

c a s e          i n       c h i e f .                      S h e        c o m p l a i n s                   t h a t              C h e n ' s            c o u n s e l             e n g a g e d            i n




             2
       On appeal, in her brief, the plaintiff argues that three other prospective
jurors who had similar connections to the medical profession were not challenged.
This was not pointed out to the court during the hearing.

                                                                                                       19
" r u n a w a y            c r o s s - e x a m i n a t i o n "                                  b e y o n d               t h a t       c o n t e m p l a t e d                           b y      R u l e s              6 0 2

a n d     6 1 1       o f         t h e        T e n n e s s e e                    R u l e s               o f      E v i d e n c e .



            I t       i s           w e l l - s e t t l e d                       i n          T e n n e s s e e               t h a t           " T h e             p r o p r i e t y ,                          s c o p e ,

m a n n e r ,             a n d       c o n t r o l                 o f       t h e             e x a m i n a t i o n                   o f       w i t n e s s e s                        i s         a          m a t t e r

w i t h i n          t h e           d i s c r e t i o n                      o f              t h e          t r i a l              j u d g e ,              w h i c h                  w i l l              n o t         b e

i n t e r f e r e d                 w i t h           i n           t h e           a b s e n c e                   o f        a n       a b u s e                  t h e r e o f .                           A         w i d e

d i s c r e t i o n                 i n        t h i s              m a t t e r                 i s           n e c e s s a r i l y                    l e f t                  t o        t h e             c o u r t . "

C o f f e e         v .       S t a t e ,             2 1 6          S . W . 2 d                7 0 2 ,            7 0 3      ( T e n n .              1 9 4 8 ) .                      C o n s e q u e n t l y ,

" t h e             d e t e r m i n a t i o n                               o f                 t h e                p r o p r i e t y                        o f                     q u e s t i o n s                     o n

c r o s s - e x a m i n a t i o n                       i s          v e r y             l a r g e l y                i n      t h e          d i s c r e t i o n                        o f       t h e            t r i a l

c o u r t ,       s u b j e c t ,               o f         c o u r s e ,                t o      c o r r e c t i o n                  f o r          p l a i n             e r r o r            o r         e v i d e n t

a b u s e     o f          d i s c r e t i o n . "                         D a v i s             v .         W i c k e r ,            3 3 3       S . W . 2 d                   9 2 1 ,          9 2 3            ( T e n n .

1 9 6 0 ) .



            W e           h a v e           c a r e f u l l y                 r e v i e w e d                      t h e       t r a n s c r i p t                        o f          C h e n ' s                c r o s s -

e x a m i n a t i o n                 b y       h i s          o w n          c o u n s e l .                         I t       i s       a p p a r e n t                        t h a t           t h e            t r i a l

c o u r t     k e p t             c o n t r o l              o f      t h e             p r o c e e d i n g s                  a n d          d i d      n o t             a l l o w             a n y            u n f a i r

o r     i m p r o p e r               q u e s t i o n i n g .                            W e           b e l i e v e           t h a t           i t      w o u l d                    o n l y             s e r v e        t o

u n d u l y         l e n g t h e n               t h i s            o p i n i o n                    t o         i n c l u d e          a l l          o f          t h e             q u e s t i o n s                  a n d

t e s t i m o n y             t o         w h i c h          t h e          p l a i n t i f f                      h a s      o b j e c t e d .                      S u f f i c e                 i t            t o     s a y

t h a t     t h e          c o u r t          d i d         n o t         a b u s e             i t s         w i d e        d i s c r e t i o n                    i n         a l l o w i n g                   c r o s s -

e x a m i n a t i o n                o f       C h e n .


                                                                              J U R Y             I N S T R U C T I O N S




                                                                                                             20
             T h e               p l a i n t i f f                  c o n t e n d s             t h a t         t h e      t r i a l         c o u r t             e r r e d          b y         f a i l i n g

t o     g i v e            t h e           j u r y         a d e q u a t e            i n s t r u c t i o n                o n t h e d e f e n d a n t s '                            o b l i g a t i o n

t o       n e g o t i a t e                        w i t h          h e r       i n       g o o d           f a i t h .               U n d e r             T e n n e s s e e                     l a w ,          w e

r e v i e w           t h e                j u r y       c h a r g e           i n      i t s       e n t i r e t y               a n d      c o n s i d e r             i t          a s         a       w h o l e

i n     o r d e r               t o        d e t e r m i n e             w h e t h e r            t h e         t r i a l c o u r t c o m m i t t e d                               p r e j u d i c i a l

e r r o r .                 " T h e             c h a r g e            w i l l         n o t       b e          i n v a l i d a t e d               a s      l o n g          a s       i t           f a i r l y

d e f i n e s               t h e           l e g a l         i s s u e s             i n v o l v e d            i n      t h e      c a s e         a n d         d o e s          n o t         m i s l e a d

t h e      j u r y . "                       O t i s         v .      C a m b r i d g e             M u t .            F i r e      I n s .         C o . ,          8 5 0          S . W . 2 d             4 3 9 ,

4 4 6      ( T e n n .                     1 9 9 2 ) .



             H a v i n g                      r e v i e w e d                t h e       t r i a l              c o u r t ' s             j u r y          i n s t r u c t i o n s                         a s       a

w h o l e ,               w e         f i n d           t h a t         t h e y         d i d       f a i r l y            d e f i n e          t h e          l e g a l             i s s u e s                 a n d

w e r e      n o t              p o t e n t i a l l y                  m i s l e a d i n g                t o     t h e      j u r y .          T h e         j u r y         i n s t r u c t i o n s

s u b s t a n t i a l l y                            a n d         c l o s e l y         t r a c k e d             t h e         l a n g u a g e             o f      t h e          T H R A .                   T h e

c o u r t         c h a r g e d                    t h e       j u r y         i n      t h i s          r e g a r d         a s      f o l l o w s :


             I    t        i s         a      d i s c r i m i n a t o r y p r a c t i c e f o r a n y p e r s o n b e c a u s e                                                                   o   f
             r    a   c     e           o r s e x t o , o n e , r e f u s e t o s e l l o r r e n t a f t e r                                                                                 t   h   e
             m    a   k     i n        g o f a b o n a f i d e o f f e r o r t o r e f u s e t o n e g o t i a t e                                                                            f   o   r
             t    h   e        s      a l e o r r e n t a l o r o t h e r w i s e m a k e u n a v a i l a b l e o r d                                                                         e   n   y
             r    e   a     l            p r o p e r t y o r h o u s i n g a c c o m m o d a t i o n t o a n y p e r s                                                                        o   n   ;
             t    w   o     ,             d i s c r i m i n a t e      a g a i n s t      a n y      p e r s o n     i n     t h e     t e r                                                  m   s   ,
             c    o   n     d i        t i o n s       o r    p r i v i l e g e s     o f       s a l e     o r    r e n t a l     o f     r                                                  e   a   l
             p    r   o     p e        r t y o r h o u s i n g a c c o m m o d a t i o n , o r i n t h e p r o v i s i o n                                                                        o   f
             s    e   r     v i        c e s o r f a c i l i t i e s o n c o n n e c t i o n t h e r e w i t h ; t h r                                                                        e   e   ,
             r    e   f     u s        e t o r e c e i v e o r t r a n s m i t a b o n a f i d e o f f e r                                                                                        t   o
             p    u   r     c h        a s e ,       r e n t    o r     l e a s e    r e a l       p r o p e r t y       o r    a    h o u s                                                  i   n   g
             a    c   c     o m        m o d a t i o n f o r a p e r s o n .


             T h e              t r i a l             c o u r t ,           a f t e r          i n s t r u c t i n g               t h a t      a         r e f u s a l             " t o         r e c e i v e

o r       t r a n s m i t                      a        b o n a             f i d e       o f f e r "              i s       a       d i s c r i m i n a t o r y                        p r a c t i c e ,

d e f i n e d               " b o n a              f i d e "          a s      m e a n i n g              " g o o d        f a i t h ,         h o n e s t l y ,                    a n d         w i t h o u t


                                                                                                          21
a t t e m p t i n g                     t o        s e e k    a n         u n f a i r                 a d v a n t a g e . "                    T h e      c o u r t         a l s o         c h a r g e d

t h a t :


            a b o                 n a        f i d e o f f e r i                s           a
                                                                                         p r o                      p o     s a l t h a t i s m a d e i n g o o d
            f a i t           h           a n d i s a p p r o p                 r i a t e u n                        d e     r t h e c i r c u m s t a n c e s . A n
            o f f e           r          t h a t a t t e m p t s                  t o t a k e                          a   d v a n t a g e o f a n o t h e r o r i s
            b e l o           w         r e a s o n a b l e m a r                k e t v a l u                       e       i s n o t b o n a f i d e .


            W e          a r e             o f      t h e    o p i n i o n             t h a t                t h e         i n s t r u c t i o n s         f a i r l y            c h a r g e          a n d

c o n v e y         t o            t h e         j u r y     t h e        d e f e n d a n t ' s                        d u t y     t o   n e g o t i a t e            i n     g o o d           f a i t h .



                                                             A W A R D         O F              C O S T S             U N D E R      R U L E      6 8



            A t           t h e               c l o s e      o f         t r i a l ,              t h e             d e f e n d a n t s         r e q u e s t e d            a n       a w a r d          o f

c o s t s           u n d e r                    R u l e s         5 4      a n d               6 8           o f          t h e    T e n n e s s e e           R u l e s             o f           C i v i l

P r o c e d u r e .                        T h e       c o u r t          r u l e d              a s      f o l l o w s            i n    i t s         o r d e r      r e s p o n d i n g                t o

t h e   p l a i n t i f f ' s                          m o t i o n          f o r       a             n e w         t r i a l :


            W   a    l    l    d o r f s e e k s t o r e c o v e r f r o m t h e p l a i n t i f f , p u r s u a n t                                                                        t   o
            R   u    l    e    s 5 4 a n d 6 8 o f t h e T e n n e s s e e R u l e s o f C i v i l P r o c                                                                                  e   -
            d   u    r    e    ,       c e r t a i n   d e p o s i t i o n   e x p e n s e s      a n d       e x p e n s e s                                                               o   f
            l   i    t    i    g a t i o n .       I n s u p p o r t o f t h e M o t i o n , W a l l d o r f s u b m i                                                                      t   s
            (   1    )         a n O f f e r o f J u d g m e n t m a d e b y b o t h W a l l d o r f a n d C h                                                                              e   n
            o   n           F e b r u a r y 2 7 , 1 9 9 7 , t o a l l o w p l a i n t i f f t o t a k e                                                                                         a
            j   u    d    g m e n t i n t h e a m o u n t o f $ 2 0 , 0 0 0 a n d c o s t s t h e n a c c r u                                                                               e   d
            i   n         t h i s a c t i o n , a n d ( 2 ) t h e J u d g m e n t e n t e r e d O c t o b e r                                                                               7   ,
            1   9    9    7 , a f t e r t r i a l , t h a t p l a i n t i f f t a k e n o t h i n g a n d t                                                                                 h   e
            a   c    t    i o n b e d i s m i s s e d w i t h p r e j u d i c e .              R u l e 5 4 a l l o w s ,                                                                    a   t
            t   h    e         C o u r t ' s d i s c r e t i o n , t h e r e c o v e r y o f " r e a s o n a b l e a                                                                        n   d
            n   e    c    e s s a r y c o u r t r e p o r t e r e x p e n s e s f o r d e p o s i t i o n s                                                                                 o   r
            t   r    i    a l s , r e a s o n a b l e a n d n e c e s s a r y e x p e r t w i t n e s s f e e s .                                                                           .   .
            a   n    d           g u a r d i a n a d l i t e m f e e s . "         R u l e 6 8 p r o v i d e s t h a t                                                                      i   f
            t   h    e        j u d g m e n t f i n a l l y o b t a i n e d i s l e s s t h a n t h a t o f f e r e                                                                         d   ,
            t   h    e            " o f f e r e e s h a l l p a y a l l c o s t s a c c r u i n g a f t e r t                                                                               h   e
            m   a    k    i n g o f t h e o f f e r . " [ e m p h a s i s i n o r i g i n a l ] . W a l l d o r f                                                                           i   s
            e   n    t    i t l e d t o r e c o v e r y u n d e r R u l e 6 8 o f c o u r t r e p o r t                                                                                     e   r
            c   h    a    r g e s i n c u r r e d a f t e r F e b r u a r y 2 7 , 1 9 9 7 , i n t h e a m o u                                                                               n   t
            o   f            $ 3 , 2 6 8 . 1 3 .          T h e    C o u r t   w i l l    a l s o       g r a n t     W a l l d o                                                           r   f

                                                                                                              22
            d i s c r e t i o n a r y c o s t s ,    p u r s u a n t t o R u l e 5 4 , i n t h e a m o u n t
            o f $ 1 , 7 6 9 . 5 9 .      T h e o t h e r e x p e n s e s , w h i c h W a l l d o r f s e e k s
            t o r e c o v e r , a r e n o t a l l o w e d b y t h e R u l e s .

                                C h     e n a l s o s e e k s t o r e c o v e r c o s t s                                                         p u r s u a n t t o R u                       l e     s
            5     4        a n d          6 8 .        T h e c o u r t f i n d s t h a t C h                                                  e n i s e n t i t l e d                             t     o
            r     e   c   o v e r       , p u r s u a n t t o R u l e 6 8 , c o u r t                                                               r e p o r t e r c h a r                     g e     s
            i     n   c   u r r e       d      a f t e r    F e b r u a r y      2 7 ,     1 9 9 7 ,                                          i n         t h e   a m o u n t                     o     f
            $     4   ,   0 2 0 .       6 3 .       T h e C o u r t f i n d s u n d e r t h e                                                   f a c t s o f t h i s c                         a s     e
            t     h   a   t i t           i s a l s o a p p r o p r i a t e t h a t C h e n r                                                  e c o v e r d i s c r e t i                      o n     -
            a     r   y      c o s     t s , p u r s u a n t t o R u l e 5 4 , i n t h e                                                           a m o u n t o f $ 9 8 3                      . 1     6
            f     o   r       c o u     r t r e p o r t e r c h a r g e s i n c u r r e d b                                                e f o r e t h e O f f e r                              o     f
            J     u   d   g m e n       t .          T h e    o t h e r     e x p e n s e s ,      w h i                                     c h         C h e n    s e e k s                     t     o
            r     e   c   o v e r       , a r e n o t a l l o w e d b y t h e R u l e s                                                    .


            O n             a p p e a l ,             t h e       p l a i n t i f f                       a r g u e s              t h a t               t h e       c o u r t                 e r r e d          b y

a w a r d i n g             c o s t s         a g a i n s t           h e r .              W e       a g r e e           t h a t           t h e         a w a r d      o f        c o s t s                u n d e r

R u l e     6 8           w a s       i m p r o p e r .               I n         P e r s o n            v .      F l e t c h e r ,                 5 8 2         S . W . 2 d            7 6 5          ( T e n n .

A p p .     1 9 7 9 ) ,                t h i s      c o u r t          h e l d            t h a t          " c o s t s "             a s      r e f e r r e d                t o         i n          R u l e     6 8

i n c l u d e d             o n l y         " t h e      c o s t s           t a x e d             b y         t h e     C l e r k           o f         t h e      C o u r t            i n      p a s s i n g

u p o n     a n           a p p l i c a t i o n               f o r         c o s t s             u n d e r            R u l e       6 8 . "               I d .      a t      p .           7 6 6 .            T h e

P e r s o n               c o u r t          r e j e c t e d                a n           a r g u m e n t                t h a t            " c o s t s "              u n d e r                 R u l e          6 8

i n c l u d e d              c o u r t           r e p o r t e r ' s                 f e e s .                  I d .            T h e       c o u r t ' s             a w a r d                o f         c o s t s

u n d e r         R u l e         5 4       w a s       w i t h i n               i t s      s o u n d             d i s c r e t i o n                    a n d      n o t         a n          a b u s e         o f

t h a t     d i s c r e t i o n .



            T h e           a w a r d         o f      c o s t s            t o      e a c h             d e f e n d a n t               u n d e r           R u l e         6 8 ,           t o t a l l i n g

$ 7 , 2 8 8 . 7 6 ,                   i s     r e v e r s e d ,                   a n d          t h e          r e m a i n d e r                  o f       t h e          t r i a l             c o u r t ' s

j u d g m e n t             i s        a f f i r m e d .               C o s t s            o n          a p p e a l         a r e          t a x e d             e q u a l l y              a m o n g          t h e

a p p e l l a n t ,               a p p e l l e e             C h e n ,            a n d         a p p e l l e e ,                H e r m a n              W a l l d o r f               &      C o m p a n y .



                                                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                               D o n T . M c M u r r a y , J u d g e


                                                                                                         23
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                               24
                                                           I N        T H E         C O U R T O F A P P E A L S
                                                                              A T      K N O X V I L L E




D R .        E L E N O R A        W O O D S ,                                              )            H A M I L T O N              C H A N C E R Y
                                                                                           )            C . A . N O .                0 3 A 0 1 - 9 8 0 3 - C H - 0 0 0 8 5
                                                                                           )
                        P l a i n t i f f - A p p e l l a n t                              )
                                                                                           )
                                                                                           )
                                                                                           )
v s .                                                                                      )
                                                                                           )            H O N . H O W E L L                    N .      P E O P L E S
                                                                                           )            C H A N C E L L O R
                                                                                           )
H   E   R   M A N   W   A L L D O R F & C O           M    P   A N Y ,                     )
I   N   C   . , a   n   d C . H S I U N G             C    H   E N A N D                   )
L   A   N   A C H   E   N , i n d i v i d u a         l    l   y a n d                     )
d   /   b   / a H   I   G H W A Y 5 8 C O M           M    O   N S ,                       )        A F F I R M E D            I N     P A R T
                                                                                           )        R E V E R S E D            I N     P A R T
                          D e f e n d a n t s - A p p e l l e e s                          )        R E M A N D E D


                                                                                     J U D G M E N T


               T h i s         a p p e a l       c a m e         o n          t o          b e      h e a r d         u p o n          t h e           r e c o r d        f r o m    t h e

C h a n c e r y          C o u r t      o f      H a m i l t o n              C o u n t y ,            b r i e f s        a n d            a r g u m e n t       o f       c o u n s e l .

U p o n       c o n s i d e r a t i o n            t h e r e o f ,                 t h i s        C o u r t     i s      o f         o p i n i o n         t h a t       t h e r e   w a s

s o m e        r e v e r s i b l e            e r r o r        i n         t h e      t r i a l         c o u r t .

               T h e     a w a r d      o f      c o s t s           t o      e a c h            d e f e n d a n t        u n d e r            R u l e       6 8 ,       t o t a l l i n g

$ 7 , 2 8 8 . 7 6 ,              i s    r e v e r s e d ,                  a n d       t h e         r e m a i n d e r               o f       t h e        t r i a l        c o u r t ' s

j u d g m e n t          i s      a f f i r m e d .              C o s t s           o n         a p p e a l    a r e          t a x e d             e q u a l l y       a m o n g   t h e

a p p e l l a n t ,             a p p e l l e e       C h e n ,             a n d      a p p e l l e e ,              H e r m a n            W a l l d o r f         &     C o m p a n y .



                                                                                                        P E R     C U R I A M